Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2020 has been entered. Currently claims 5-24 are pending, claims 21-24 are new, claims 5-9 are currently amended and claims 10-20 are withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 8-9, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (U.S. Patent 3,224,306) in view of Michalski (U.S. Publication . 
Hawley does not disclose moving said rotary blade into a groove in a stationary member for engagement with said separate and individual sheets of adhesive signage; lifting said rotary blade away from said groove of said stationary member after cutting each of said row gutters.  Attention is further directed to the Michalski slitting blade.  Michalski discloses another slitting blade pair for slitting paperboard.  Michalski discloses that “the rotary slitting blade is plunged through the moving web and into a slot between a pair of anvil surfaces supporting the web on the opposite side.”  This configuration allows for the anvil and blade to automatically align themselves after any horizontal or vertical adjustment that occurs when the tools need to be repositioned to accommodate a change in the spacing or depth of cut in the work pieces. It would have 
	The modified device of Hawley also does not disclose prearranged longitudinal slits within the sheets.  Attention is further directed to the Peterson and Sommerfeldt references. Peterson discloses a cutter for multi-size prints that cuts the prints in longitudinal and transverse directions. A fiducial mark that comprises a dark stripe is located in advance of the leading edge of the prints.  “As the sheet approaches the cutter, the sensor 27 first detects the leading edge of the sheet and then the fiducial mark 60. The distance between the sheet leading edge and the fiducial mark is communicated to the controller. The carrier 25, continuing its operation, delivers the sheet to the nip between the registration roller 48 and pinch roller 50. When the leading edge of the sheet butts the nip at the registration roller 48, the carrier 25 is slightly overdriven. This creates a slight buckle near the leading edge to insure that it is seated properly in the nip. The registration roller then is driven, preferably by a stepper motor (not shown) under the control of controller 49 to draw the sheet 11 into cutter mechanism 28. Since the distance between the leading edge of the sheet and the fiducial mark 60 has been communicated to the controller 49, the stepper motor is operated by the controller to drive the registration roller 48 and advance the sheet into the cutter to a first cut position (FIG. 2). At the first cut position, the leading edge of the first row 53A of prints is disposed at the edge of the anvil and below the knife 32. The clamps 38 then are pivoted to a closed position, which clamps the sheet to the anvil. After clamping, the knife 32 is drawn along the support mandrel 34 to make an initial cut.”  Attention is also directed to the Sommerfeldt reference. Sommerfeldt discloses a processing device for cutting a web with a registration mark.  The sensor detects the mark on the web and tells the controller the desired distance to the cut edge.  Sommerfeldt discloses that the mark can be a graphic image or a hole, or a 
In regards to claim 22, the modified device of Hawley discloses providing said longitudinal slits in each of said separate and individual sheets of adhesive signage as a first cut before said separate and individual sheets of adhesive signage reach said first cutter (the slits are there before the sheets is fed to the cutters 7/8 and 15/16)
In regards to claim 23, the modified device of Hawley discloses wherein first cutter (7/8) provides second cuts to said separate and individual sheets of adhesive signage (cutter 28 makes a cut after the slits are in the signage).
In regards to claim 24, the modified device of Hawley discloses wherein said second cutter (30) provides third cuts to said separate and individual sheets of adhesive signage (the cutter 15/16 makes cuts after the cutter 7/8 and after the slits are established in the signage).
	In regards to claim 5, the modified device of Hawley discloses wherein the longitudinal slits (as modified by Sommerfeldt) align with cuts from said second cutter (30). 
	In regards to claim 8, the modified device of Hawley discloses using said longitudinal slits (as modified by Sommerfeldt) to create a stress concentration (during the formation of the slits, the stress is concentrated at that area in the sheets) in said 
	In regards to claim 9, the modified device of Hawley discloses cutting said separate and individual sheets of adhesive signage with said second cutter (15/16) in a direction orthogonal to cuts provided in said separate and individual sheets of adhesive signage by said first cutter (see fig. 1; the cutters are right angles to each other). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over over Hawley (U.S. Patent 3,224,306) in view of Michalski (U.S. Publication 2003/0217628) and in further view of Petersen (U.S. Publication 20030097916) and Sommerfeltdt (U.S. Patent 5,777,879) and in further view of Gwosdz-Kaupmann et al. (U.S. Publication . 	
In regards to claim 7, the modified device of Hawley discloses wherein said second cutter (15/16) has blades adapted to cut through a bottom surface of said separate and individual sheets of adhesive signage within said column gutters to create multiple cards and wherein said longitudinal slits within said columns gutters back up cuts of said second cutter to ensure that there is complete separation of card and gutter at said longitudinal slots (the slits communicate with the controller to align and position to the blades relative to the sheet).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner would suggest incorporating into the independent claims the limitations that discuss the alignment of the slits (e.g. claim 5) with the function of the stress concentration (e.g. claim 8) to define over the rejection and provide context for the slits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LAURA M LEE/Primary Examiner, Art Unit 3724